Title: The American Commissioners to the Conde de Aranda, 28 December 1776
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Aranda, Pedro Pablo Abarca de Bolea, Conde de


Sir
Paris, Hotel d’Entragues, Dec. 28. 1776
We wish to inform your Excellency, that we are directed by the United States of America, to cultivate the Friendship of the Court of Spain, with that of France. For that purpose, as well as to pay our personal Respects to your Excellency, we purpose to wait upon you to-morrow, or on any other Day that will be more convenient, and at any Hour that your Excellency may be pleased to appoint.We have the Honour to be, Your Excellency’s most obedient and most humble Servants
B FranklinSilas DeaneArthur Lee

Plenipotentiaries from the Congress of the United States of North America
His Excellency the Count d’Aranda Ambassador of Spain

